 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   JAMES JACK, JR.,                                     Case No. 1:17 -cv-00520-AWI-SAB

 9                   Plaintiff,                           ORDER DIRECTING CLERK OF THE
                                                          COURT TO TERMINATE DEFENDANT
10           v.                                           CODY GUNSOLLEY AS A PARTY IN
                                                          THIS ACTION PURSUANT TO FED. R.
11   COUNTY OF STANISLAUS, et al.,                        CIV. P. 41(a)

12                   Defendants.                          (ECF No. 52)

13

14          James Jack, Jr. (“Plaintiff”) filed this action on April 12, 2017. (ECF No. 1.) Currently

15 the action is proceeding on the third amended complaint against Cody Gunsolley and Eric

16 Pearson. On September 17, 2019, a notice of voluntary dismissal was filed dismissing the action

17 with prejudice as to Defendant Gunsolley with each party to bear its own costs and attorney fees.

18 (ECF No. 52.)

19          Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or all

20 of the defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d

21 688, 692 (9th Cir. 1997). In light of the stipulation of the parties, Defendant Cody Gunsolley has

22 been terminated as a defendant in this action, with each party to bear its own costs, expenses, and

23 attorney fees as they relate to the subject matter of the stipulation.

24
     IT IS SO ORDERED.
25

26 Dated:      September 18, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
